Citation Nr: 0321921	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-15 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for left elbow 
ulnar neuropathy.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from May 1955 to May 1959; and 
from June 1959 to April 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The appellant presented testimony before the 
undersigned at a February 2003 Travel Board hearing in San 
Antonio, Texas.


FINDINGS OF FACT

1.  By Board decision dated in November 1991, the denial of 
service connection for a left elbow disorder with nerve 
damage was continued, based on a conclusion new and material 
evidence had not been submitted to reopen the claim.

2.  Subsequent to the Board's November 1991 denial of the 
claim, evidence has been received which, when considered in 
conjunction with the record as a whole, is not cumulative and 
redundant, and is of such significance that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since November 1991 is new and material 
to reopen the appellant's claim of entitlement to service 
connection for a left elbow disorder with nerve damage, and 
the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to reopen a claim of entitlement to 
service connection for a left elbow disorder, last denied by 
Board decision dated in November 1991.  Having carefully 
examined the evidence of record in light of the appellant's 
contentions and the applicable law, the Board will reopen the 
claim and direct further evidentiary development of this 
claim.

In general, Board decisions are final.  See 38 U.S.C.A. 7104; 
38 C.F.R. 20.1100. A final decision cannot be reopened unless 
new and material evidence is presented. Pursuant to 38 
U.S.C.A. 5108, the Secretary must reopen a finally disallowed 
claim when new and material evidence is presented or secured 
with respect to that claim. Knightly v. Brown, 6 Vet. App. 
200 (1994); Stanton v. Brown, 5 Vet. App. 563, 566-567 
(1993).  If the claim is reopened upon the receipt of new and 
material evidence, its merits are decided on a de novo basis.  
38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, VA must apply a sequential analysis.  See 
Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. 5108.  If new and 
material evidence has been presented, the claim must be 
reopened, and the Board must determine whether, based upon 
all the evidence of record in support of the claim, VA has 
complied with its statutory duty to assist.  Following this 
determination, the Board may then proceed to evaluate the 
merits of the claim.  

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

In Hodge, the previously existing requirement that a 
presumption of credibility be accorded to the new evidence 
was left intact sub-silentio. The law therefore provides that 
evidence proffered by the appellant to reopen his claim is 
presumed credible for the limited purpose of ascertaining its 
materiality, but it must be of such significant import that 
it must be considered in order to fairly decide the merits of 
the appellant's claim. See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In this matter, the evidence that was of record in November 
1991 included the appellant's service medical records.  These 
reflected in part that in April 1956, the appellant sustained 
trauma to his left elbow while exiting from an aircraft.  
During a May 1959 pre-separation physical examination, it was 
noted that the appellant's elbow was "still tender."  

Various VA medical studies were also of record at the time of 
the November 1991 Board decision, all reflecting that 
although the appellant complained of generalized left arm 
numbness, periodic pain and a tingling sensation, no 
clinically objective disorder was detected or that symptoms 
were unrelated to the in-service incident.  See, e.g., June 
1971 radiographic study (finding a normal left elbow); June 
1971 medical examination (finding that symptoms were 
unrelated to in-service incident); September 1972 orthopedic 
examination (finding a history of left elbow contusion with 
no residual); October 1989 orthopedic consultation report 
(finding a normal left elbow).   

In a May 1991 letter, Vincent R. Sghiatti, M.D., opined that 
the appellant had related the circumstances of the 1956 in-
service accident.  The physician reported that he had 
conducted clinical testing, and diagnosed the appellant to 
have left elbow trauma with ulnar nerve neuropathy and 
weakness and paresthesias of the left hand.  Dr. Sghiatti 
observed that due to the in-service incident, the appellant 
probably developed scar tissue around the nerve, which was 
compressing the ulnar nerve at the appellant's elbow, 
resulting in left ulnar nerve neuropathy.  

In November 1991, the Board's primary basis for denial of the 
claim was that the service medical records did not show the 
development of a chronic disorder.  

In the present claim to reopen, the appellant has reiterated 
previously advanced contentions.  These are not "new" 
within the meaning of the applicable law, because they were 
previously considered.  

However, also obtained are recent clinical reports generated 
by H.N. Kumara, M.D., and Robert J. Giombetti, M.D., 
reflecting electromyographic testing and findings of nerve 
denervation - because these reflect that the appellant has a 
left extremity neurological disorder, they materially bear 
upon the reasons for the Board's November 1991 denial of the 
claim.  In this regard, the reports are plainly within the 
ambit of the reasoning in Hodge that the newly-submitted 
evidence contributes to a more complete picture of the 
circumstances surrounding the origin of the disorder in 
question.  Hodge, supra.

Similarly, the July 1992 report of Louis J. Volpicelli, M.D. 
is also new and material.  In his letter, Dr. Volpicelli 
states that the appellant "sustained [an] injury to his left 
elbow" while in service; that he had then "damage to the 
ulnar nerve about the elbow area," and that following the 
accident, the appellant had complaints about the elbow area.  

Thus, evidence is presently obtained suggesting that the 
appellant has a current neurological disorder, and the in-
service incident has not been ruled out as its possible 
cause.  In this circumstance, evidence sufficient to reopen 
the claim has been obtained, and the matter is reopened.   




ORDER

New and material evidence having been received, the claim is 
reopened.  To this extent, the appeal is granted.  


REMAND

Having reopened the appellant's claim does not end the 
Board's inquiry.  Rather, in this case, it places upon VA the 
duty to assist the appellant in the development of the claim 
by obtaining relevant records which could possibly 
substantiate the claim and conducting appropriate medical 
inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
see 38 U.S.C.A. § 5107(a).  Following development of this 
evidence, the Board is required to assess the probative value 
of proffered evidence of record in its whole. Owens v. Brown, 
7 Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997).

A critical component of the merits of the appellant's claim 
is whether, based upon review of all of the evidence of 
record, chronicity of the disorder or continuity of symptoms 
may be shown.  See 38 C.F.R. § 3.303(b).  At his hearing, the 
appellant testified that he did not receive any treatment for 
the claimed condition prior to Dr. Sghiatti in 1991.  If the 
appellant now recalls receiving additional treatment, he 
should inform VA of this fact so that the records can be 
requested.  

The appellant also testified that he recently received 
treatment by Nancy Otto, M.D.  The reports of such treatment 
are not contained in appellant's claims folder, and should be 
obtained upon remand.  

Pursuant to the duty to assist, the appellant will be 
afforded a VA medical examination to ascertain if the 
currently diagnosed left extremity disorder is related to the 
in-service incident.  See Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on a claim, where the evidence of record, 
taking into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Ask the veteran to complete the 
necessary authorizations for the release 
of treatment records by Nancy Otto, M.D., 
and David Fox, M.D.  Then, request these 
records, and, if they are not obtained, 
give the veteran an opportunity to submit 
them. 

2.  After, and only after, receipt of the 
above records or giving the appellant an 
opportunity to submit any records not 
obtained, schedule the appellant for a VA 
neurological examinationto ascertain 
whether the appellant's currently 
diagnosed left elbow neurological 
disorder is at least as likely as not 
related to any in-service incident.  The 
appellant's claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
the examination report.  The examiner 
must state the medical basis for his or 
her opinion as to the etiology of the 
disorder in question    

3.  The RO should take such additional 
development and notification action as it 
deems proper with respect to the claim, 
and follow any applicable regulations and 
directives implementing the provisions of 
the VCAA as to its notice and 
development.  Following such development, 
the RO should review and readjudicate the 
claim on a de novo basis.  If any such 
action does not resolve the claim, the RO 
shall issue the appellant a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  In particular, under the 
VCAA, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C.A. § 5107(a); see 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).  The appellant's 
cooperation in the RO's efforts is both critical and 
appreciated.  However, the appellant is further advised that 
his failure to provide the substantiating information 
requested by this remand or otherwise fail to comply with the 
RO's efforts to develop this claim without good cause may 
result in the claim being considered on the evidence now of 
record or denied.

	                     
______________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


